206 P.3d 655 (2009)
BRAVO FARMS, L.L.C., a limited liability company, Petitioner,
v.
Richard BATTIN and Judy Battin, husband and wife, Respondents.
No. 82428-2.
Supreme Court of Washington.
April 28, 2009.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its April 28, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The Respondents' request for attorney fees is also denied.
¶ For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE